Citation Nr: 0102319	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a 
lumbosacral strain, currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for residuals 
of an injury to the cervical spine, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for a 
lumbosacral strain, with a 10 percent initial rating, 
residuals of an injury to the cervical spine, with a 10 
percent initial rating, and headaches, with a 10 percent 
initial rating.  The RO also denied the veteran's claim for 
service connection for bilateral leg pain.  The veteran filed 
a timely notice of disagreement objecting to these initial 
disability determinations, and this appeal was initiated.  

In February 1997, the veteran was awarded an increased 
initial rating for his service connected strain of the 
lumbosacral spine.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this increased initial rating issue 
remains in appellate status.  

The veteran's appeal was initially presented to the Board in 
September 1999, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased initial ratings for his service 
connected lumbosacral strain and injury to the cervical 
spine.  His appeal was remanded by the Board in September 
1999 due to the lack of an adequate medical examination in 
the record.  Among other findings, range of motion findings 
for the veteran's cervical and lumbosacral spine were 
requested.  In response, the RO scheduled the veteran for an 
orthopedic examination, and such an examination was afforded 
him in January 2000.  However, the only relevant findings 
reported concerned the veteran's "thoracolumbar spine;" no 
specific range of motion findings for either his cervical or 
lumbosacral spine were given.  

The VA has a statutory duty to assist the veteran in the 
development of his claim; this duty includes the obligation 
to provide a thorough, complete, and contemporaneous medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A); Pond v. West, 12 Vet. 
App. 341 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this holding, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA.  
In the present case, the Board, in its September 1999 remand, 
requested specific information regarding the veteran's 
service connected orthopedic disabilities, and this 
information has not yet been provided.  In accordance with 
Stegall, therefore, a second remand is required.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his cervical 
and lumbosacral spine disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Each disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
for both the cervical and lumbosacral 
spine and, if required, x-rays.  The 
examiner should address the following 
questions:  

a.  State with as much precision as is 
feasible the ranges of motion in the 
veteran's lumbosacral spine, and state 
the normal ranges of motion for the 
lumbosacral spine. 

b.  If the veteran has limitation of 
motion in the lumbosacral spine, is the 
veteran's limitation of motion of the 
lumbosacral spine slight, moderate, or 
severe?  

c.  State with as much precision as is 
feasible the ranges of motion in the 
veteran's cervical spine, and state the 
normal ranges of motion for the cervical 
spine.

d.  If the veteran has limitation of 
motion in the cervical spine, is the 
veteran's limitation of motion of the 
cervical spine slight, moderate, or 
severe?  

e.  Is there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, of the 
lumbosacral spine, and is there likely to 
be additional range of motion loss of the 
lumbosacral spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination?  

f.  Is there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, of the 
cervical spine, and is there likely to be 
additional range of motion loss of the 
cervical spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination?  

g.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings due 
to his lumbosacral spine disability?  

h.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings due 
to his cervical spine disability?  

The above determinations should, if 
feasible, be expressed in terms of the 
degree of additional range of motion loss 
due to pain on repeated use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  These 
inquiries should not be limited to 
muscles and nerves.  All factors upon 
which the medical opinion is based must 
be set forth for the record. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


